Citation Nr: 1701024	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-23	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to March 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appeal was remanded by the Board in December 2015 for additional evidentiary development and is now again before the Board for adjudication.

The claims file includes electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected asthma proximately caused his current psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder as secondary to the service-connected asthma disability are met.  38 U.S.C.A. § 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The Veteran filed a notice of disagreement in April 2013, along with a report from his treating psychologist.  The psychologist, H.H., suggested that the Veteran's asthma manifested as a mood disorder due to the stress it caused and opined that the asthma had caused the mood disorder.  The psychologist also suggested that the asthma was more likely than not aggravating the Veteran's mood disorder.  The basis for these opinions included the Veteran's inability to function regularly, to include in the workplace, due to breathing problems.  The psychologist likened the Veteran's psychiatric situation with those who experience psychological and psychiatric disability in response to physical pain.  Two medical articles discussing this phenomenon were submitted with the report.

In October 2014, the Veteran was afforded a VA examination to assess the nature and etiology of any current psychiatric disorder.  The examiner determined that the Veteran met the diagnostic criteria for generalized anxiety disorder, but not depressive disorder.  The examiner found the anxiety disorder to be less likely than not caused by the service connected asthma.  The examiner based this opinion on the variety of factors potentially leading to anxiety in the Veteran, to include marital problems/divorce, family problems, financial problems, problems with access to care/treatment, problems with access to pain medication, and physical health problems.  The examiner then discussed the service connected asthma and suggested it was not severe enough to have caused anxiety.  In a November 2014 addendum, the examiner noted the Veteran had not been treated for his asthma since August 2010.  The examiner concluded, based upon the lack of treatment since 2010, as well as the existence of multiple stressors, that the generalized anxiety disorder was less likely as not caused by or a result of his service-connected asthma.  In December 2014, the examiner indicated in a separate statement that an opinion on aggravation would be outside the realm of the examiner's expertise and practice and that a pulmonologist should be consulted.

In April 2016, a different VA examiner found no causal connection between asthma and mood disorders, again noting the Veteran's various stressors, other than asthma.  The examiner gave no basis for finding no connection between asthma and mood disorders other than to say the Veteran has other stressors.  In a second April 2016 opinion, the examiner found that mental disorders do not aggravate hypersensitive airways or asthma and that asthma is not aggravated by mental illness.  This, however, is not the question on appeal.

In June 2016, the Veteran's private treating psychologist submitted clinical records showing treatment between 2013 and 2016.  A July 2014 note shows the Veteran had been recently hospitalized due an asthma attack and his stress and worry had increased.  A May 2016 clinical note shows an indication that the Veteran was experiencing issues with his memory due to a lack of oxygen.  

In November 2016, the private psychologist submitted an opinion in support of the Veteran's claim.  The psychologist's provided an assessment of depressive disorder due to other medical condition with depressed features.  The psychiatrist indicated review of the Veteran's claims file.  The psychiatrist noted the presence of symptoms such as depressed mood, anxiety, suspiciousness, panic, sleep impairment and disturbance of motivation and mood.  The examiner then pointed to the impact of the Veteran's severe asthma.  

The psychologist noted a 2010 VA examination report, which indicated the Veteran had to shut down his business at least in part due to his breathing problems.  The psychologist also pointed to a 2011 medical article noting an association between asthma and depression, as chronic physical health problems are reported to be associated with increased rates of depression.  Based upon these factors, combined with the ongoing clinical evaluation of the Veteran, the psychologist concluded that the Veteran's asthma is more likely than not causing his depressive disorder.

In sum, the VA examiners in this case either provided opinions without adequate rationale, or opinions not answering the question on appeal.  The Veteran's private psychologist, however, provided an opinion in support of the Veteran's claim based upon a well-reasoned rationale, supporting clinical evidence and medical literature.  The Board, therefore, finds that the most probative medical evidence has established that the Veteran's acquired psychiatric disorder, presently diagnosed as depressive disorder, was proximately caused by his service connected asthma.  Thus, service connection is warranted under 38 C.F.R. § 3.310.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


